DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.
Response to Amendment
	The Amendment filed on 2/16/2022 has been entered.  In the Amendment, claims 1, 3-6, 16 and 19 have been amended.  Claims 1-20 are currently pending. 
	References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.
 Claim Objections
Claims  objected to because of the following informalities:  
Claim 3 is objected to for reciting “an elongated” but without indicating what is elongated.  For the purposes of examination the limitation will be interpreted as “an elongated slot”.
. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Patent Publication 2017/0360595) in view of Frantz (U.S. Publication 2020/0197214) and in further view of Scheffel (US 2013/0220341).
Regarding claim 1, Smith discloses a mandibular adjustment device 1 (mandibular advancing intraoral orthosis 1; see annotated Fig. 1 below), 


    PNG
    media_image1.png
    684
    906
    media_image1.png
    Greyscale


comprising: an upper shell 2 (maxilla retainer 2; [0043]) defining a receptacle (maxilla and mandibular retainers comprise a specific teeth fitting inner profile [0023]; it follows that the teeth fitting profile is a receptacle), the upper shell 2 comprising a first upper bracket 13 (retainer buttress 13; see annotated Fig. 1 above; [0056]-[0057]) on a first outer perimeter side (see annotated Fig. 1 above) and a second upper bracket 13 (retainer buttress 13) on a second outer perimeter side (see annotated Fig. 1 above); and a lower shell 3 (mandibular retainer 3) defining a receptacle (maxilla and mandibular retainers comprise a specific teeth fitting inner profile [0023]; it follows that the teeth fitting profile is a receptacle), the lower shell comprising a first lower bracket 13 (retainer buttress 13 including opening 15) on a first outer perimeter 
Smith does not disclose an upper moldable element conformable to a plurality of maxillary teeth and an upper shell that receives the upper moldable element and a lower 
Frantz teaches an analogous mandibular adjustment device 100 (dental appliance 100 in Fig. 1) with an analogous upper shell 120 (upper dental chassis 120, [0036], see annotated Fig. 2 below), 

    PNG
    media_image2.png
    727
    474
    media_image2.png
    Greyscale


an analogous pair of connecting bars (elastic bands 190, [0039]), an upper moldable element 140 (reformable thermoplastic layer 140), [0036], see annotated Fig. 2) conformable to a 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added an upper moldable element conformable to a plurality of maxillary teeth to be received by the upper shell receptacle of Smith, and to have added a lower moldable element conformable to a plurality of mandibular teeth to be received by the lower shell receptacle of Smith, as taught by Frantz, , in order to provide an improved mandibular adjustment device that allows for re-sizing of the device to a patient’s dentition without having to provide a whole new device (Frantz, [0054]).  
Smith in view of Frantz discloses the invention as described above.
Smith in view of Frantz does not explicitly disclose the first end of each connecting bar able to slide relative the at least one upper bracket and/or the second end of each connecting bar able to slide relative to the at least one lower bracket to accommodate slight anterior-posterior movement of a mandible.


    PNG
    media_image3.png
    107
    458
    media_image3.png
    Greyscale


the first end of each connecting bar able to slide relative the at least one upper bracket ([0056, Fig. 9.1, Fig. 9.2) to accommodate slight anterior-posterior movement of a mandible ([0056]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the first end of each connecting bar of the mandibular advancement device of Smith in view of Frantz is able to slide relative the at least one upper bracket and/or the second end of each connecting bar able to slide relative to the at least one lower bracket to accommodate slight anterior-posterior movement of a mandible, as taught by Scheffel, in order to provide an improved mandibular advancement device that has a reserve for advancement made available (Scheffel, [0056]).


    PNG
    media_image4.png
    492
    726
    media_image4.png
    Greyscale

	Regarding claim 3, Smith in view of Frantz and in further view of Scheffel disclose the invention as describes above and further disclose at least one of the first upper bracket 13 and the first lower bracket 13 comprises: an elongated (see annotated Smith Fig. 2 below which shows a slot 15 [opening 15, [0056]) having elongated slot portions 16, [notches, 16], [0056]; dictionary.com defines elongated as long and thin, and the slot 23, 23’ is long and thin; thus the slot is elongated) 

    PNG
    media_image5.png
    411
    625
    media_image5.png
    Greyscale


that receives the knob 11 (slot [including elongate portions] receives the knob, [0056)] and holds at least a portion of the projection of the connecting bar ([0062]); and a pocket (socket 17, Smith, Fig. 2, [0058]) that receives and holds the knob 11 (Smith, [0058],[0061]).
	Regarding claim 4, Smith in view Frantz and in further view of Scheffel disclose the invention as described above.
Smith in view of Frantz and in further view of Scheffel do not disclose wherein the elongated slot enables anterior-posterior movement of at least the portion of the projection.
Scheffel teaches an analogous mandibular adjustment device 100 (device 100, [0044]) Fig. 1 with an analogous pair of connecting bar 34, 34’ (leg 34, leg 34’, [0054] of coupling element 30, [0046]) each having an analogous projection 32, 32’ (angled end 32, 32’[0050]), and an analogous upper shell 20 (second rail 20, [0045]) having an analogous first upper bracket 22 (protrusion 22, [0051]) and an analogous second upper bracket 22’ each comprising 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the slot of Smith/Frantz/Scheffel is elongated such as to enable anterior-posterior movement of at least the portion of the projection, as taught by Scheffel, in order to provide an improved mandibular advancement device which allows for anterior/posterior movement of the jaw.
	Regarding claim 5, Smith in view of Frantz and in further view of Scheffel discloses the invention as described above and further discloses the knob and the elongated slot having an oblong shapes (oblong is defined as elongated usually from the square or circular form, dictionary.com; regarding the knob 11, it is described semispherical and has an elongate portion [portion of projection 10] that extends from the curved [circular portion] thus is elongated from a circular form and is oblong; regarding the elongated slot see annotated Fig. 5.2 of Scheffeld below, [0056] where the slot is elongated and curved on the end; thus the slot is oblong).
    PNG
    media_image6.png
    334
    883
    media_image6.png
    Greyscale


Regarding claim 6, Smith in view of Frantz and in further view of Scheffel disclose the invention as described above and Smith further discloses wherein the knob can be snap-fitted into the slot (press fit insertion wherein ball head 11 is conveniently pressed in respective socket 17; Smith [0059] [socket includes slot as opening).
	Regarding claim 7, Smith in view of Frantz and in further view of Scheffel discloses the invention as described above and further discloses the upper moldable element comprise a material that softens when heated to enable the upper moldable element to be molded to a user’s maxillary teeth (Frantz, [0036], [0054]). 
	Regarding claim 11, Smith in view of Frantz and in further view of Scheffel discloses the invention as described above and further discloses the lower moldable element 130 (reformable thermoplastic layer 130, Frantz) comprise a material that softens when heated to enable the lower moldable element to be molded to a user’s maxillary teeth (Frantz, [0036], [0054]). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Patent Publication 2017/0360595) in view of Frantz (U.S. Publication 2020/0197214), in view of Scheffel  (US 2013/0220341) and in further view of Singer (U.S. Patent 5823193).
Regarding claim 8, Smith in view of Frantz and in further view of Scheffel discloses the invention as described above.
Smith/Frantz/Scheffel fails to disclose that the upper moldable element comprises an ethylene vinyl acetate copolymer.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the upper moldable element of the mandibular advancement device of the combination of Smith Frantz and Scheffel comprises ethylene vinyl acetate copolymer, as taught by Singer, in order to provide an improved mandibular adjustment device  that allows for imparting a deformable characteristic to the upper moldable element by heating using a microwave or by heating in hot water (Singer, col. 4, lines 29-45).
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Patent Publication 2017/0360595) in view of Frantz, (U.S. Publication 2020/0197214), in view of Scheffel (US 2013/0220341) and in further view of  Podmore (U.S. Patent Publication 2015/0101615) .
Regarding claim 9, Smith in view of Frantz and in further view of Scheffel discloses the invention as described above.
Smith in view of Frantz and in further view of Scheffel fails to explicitly disclose that the upper moldable element is removably receivable within the receptacle of the upper shell element.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the upper moldable element of the mandibular advancement device of Smith in view of Frantz and in further view of Scheffel is removably receivable within the receptacle of the upper shell element of the mandibular advancement device, as taught by Podmore, in order to provide an improved mandibular adjustment device that has a way to re-size the mandibular adjustment device to a patient’s dentition without having to provide a whole new device.
Regarding claim 10, Smith in view of Frantz and in further view of Scheffel discloses the invention as described above.
Smith/Frants/Sheffel fails to explicitly disclose that the lower moldable element is removably receivable within the receptacle of the lower shell element.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the lower moldable element of the mandibular advancement device of Smith in view of Frantz and in further view of Scheffel is removably receivable within the receptacle of the lower shell element of the mandibular advancement device, as taught by Podmore, in order to provide an improved mandibular adjustment device that has a way to re-size the mandibular adjustment device to a patient’s dentition without having to provide a whole new device.
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Patent Publication 2017/0360595) in view of Frantz (U.S. Publication 2020/0197214) in view of Scheffel (US 2013/0220341) and in further view of  Vincent (U.S. Publication 2015/0202075).


Vincent teaches an analogous mandibular advancement (Fig. 1) comprising an analogous upper shell 10 (bite tray 10 of the dental arch of the upper jaw, [0035]) and an analogous lower shell 11 (bite tray 11 of the dental arch of the lower jaw, [0035]) and an analogous pair of connecting bars 20 (connecting rods 20, [0036]), analogous brackets 30a, 30p (fixing devices, 30a, 30p, [0036]), a first end of each analogous connecting bar connected to an analogous upper bracket and a second end of each analogous connecting bar connected to an analogous lower bracket ([0036]), comprising a plurality of pairs of analogous connecting bars 20 ([0041]) having different lengths ([0041]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the mandibular advancement device of Smith/Frantz/Scheffel a plurality of pairs of connecting bars with different pairs of connecting bars having different lengths, as taught by Vincent, in order to provide an improved mandibular advancement device is intended to suit different extents to which one jaw protrudes beyond the other (Vincent, [0041]).
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Patent Publication 2017/0360595) in view of Frantz (U.S. Publication 2020/0197214), in view of Scheffel (US 2013/0220341) in further view of Vincent (U.S. Publication 2015/0202075), and in even further view of Jasper (U.S. Publication 2018/0140385).

Smith/Franzt/Scheffel/Vincent fails to disclose each connecting bar of the connecting bars has a length of about 10 millimeters to about 30 millimeters.
Jasper teaches an analogous mandibular adjustment device (orthodontic vector force application apparatus 10, Fig. 8, [0035]) with an analogous upper shell 40 (upper anchor sheath 40, Fig. 8), an analogous lower shell (lower anchor sheath 42, Fig. 8)  and a pair of connecting bars 11 (vector force application means 11 made of rigid linear member 16, Fig. 11, [0036]), each connecting bar of the connecting bars has a length of about 10 millimeters to about 30 millimeters (rigid member 16 is approximately 12 mm long ([0039]) which falls within the range of about 10 millimeters to about 30 millimeters; lengths are simply an approximation as apparatus 10 will be made in different lengths (small, medium and large) to accommodate different sized mouths [0039]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have provided each connecting bar of the connecting bars of the mandibular advancement device of the combination of Smith, Frantz, Scheffel and Vincent, to have a length of about 10 millimeters to about 30 millimeters, as taught by Jasper, to accommodate a particular sized mouth (Jasper, [0039]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Patent Publication 2017/0360595) in view of Frantz (U.S. Publication 2020/0197214) in view of Scheffel (US 2013/0220341) and in further view of  Vincent (U.S. Publication 2015/0202075) and in even further view of Kruger (U.S. Publication 2015/0034093).

Smith/Frantz/Schiffel does not explicitly disclose wherein the connecting bars enable an individual to select a connecting bar compatible with a centric occlusion of a user of the mandibular advancement device. 
Kruger teaches an analogous mandibular adjustment device (mandibular repositioning assembly 10, Fig. 1) comprising a connecting bars 20  (support members 20, [0032]) selectable from connecting bars having different lengths (the mandibular positioning assembly 10 includes a plurality of support members 20, each support member having a length that is different than a length of any support member, [0032]) and further discloses the connecting bar enables an individual to select a connecting bar compatible with a centric occlusion of a user of the mandibular advancement device (the mandibular positioning assembly 10 [mandibular adjustment device] is used to reposition the mandible in a manner that does not unduly restrict the patient’s vertical dimension of occlusion, Kruger, [0040]; the patient is placed in centric occlusion and a support member is selected Kruger, [0041]) .
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the connecting bars of the mandibular advancement device of Smith/Frantz/Scheffel/Vincent enable an individual to select a connecting bar compatible with a centric occlusion of a user of the mandibular advancement device, as taught by Kruger, in order to provide an improved mandibular advancement device that is comfortable to the user.  
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Patent Publication 2017/0360595) in view of Frantz (U.S. Publication 2020/0197214), in view of Scheffel (US 2013/0220341) and in further view of  Ahlin (U.S. Patent 4568280).
Regarding claim 15, Smith in view of Frantz and in further view of Schefel discloses the invention as described above.
Smith/Frantz/Scheffel fails to disclose wherein the upper moldable element and/or the lower moldable element comprise ribs.
Ahlin teaches an analogous mandibular adjustment device 50 (orthopedic appliance 50) having an upper element 57 (upper channel 57 for receiving upper dental arches of a patient, col. 4, lines 47-52) and the upper element comprises ribs (col. 4, lines 47-52).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the upper element of the mandibular advancement device as disclosed by the combination of Smith, Frantz, and Scehffel to include ribs, as taught by Ahlin for the purpose of providing the requisite vertical spacing and to limit the extent to which the teeth are embedded in the appliance (Ahlin, col. 4, line 63 – col. 5, line 1).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Patent Publication 2017/0360595) in view of Frantz (U.S. Publication 2020/0197214).
Regarding claim 16, Smith discloses a mandibular adjustment device 1 (mandibular advancing intraoral orthosis 1); see annotated Fig. 1 above) comprising: an upper shell 2 (maxilla retainer 2; [0043]) with a receptacle (maxilla and mandibular retainers 2 and 3 comprise a specific teeth fitting inner profile [0023]; the teeth fitting profile is a receptacle), the upper shell 2 comprising a first upper bracket 13 (retainer buttress 13; see annotated Fig. 1 


    PNG
    media_image7.png
    493
    720
    media_image7.png
    Greyscale





    PNG
    media_image4.png
    492
    726
    media_image4.png
    Greyscale
 receivable within the elongated slot ([0056], [0062]), rotatable within the elongated slot ([0058]; projection 10 terminates in medial ball head 11 [knob] thus rotates with knob; Figs. 15, 16), and slidable along a length of the elongated slot ([0056], [0061]-[0062]; lateral movement tolerance with respect to rod 10 is provided thus the rod [projection] is slidable along a length of the elongated slot or the bracket [retainer buttress 13]; capable of intended use;) of the first upper bracket, the second upper bracket, the first lower bracket, and/or the second lower bracket ([0055]-[0062]); and a knob 11 (ball head 11) receivable within the pocket of the first upper bracket, the second upper bracket, the first lower bracket, and/or the second lower bracket (knob is part of/end of the projection and therefore is receivable within the pocket (socket 17) with the projection, see annotated Fig. 3 above).
mith does not disclose an upper moldable element moldable to a user’s maxillary teeth that is received by the upper shell and a lower moldable element moldable to a user's mandibular teeth that is received by the lower shell.  
Frantz teaches an analogous mandibular adjustment device 100 (dental appliance 100 in Fig. 1) with an analogous upper shell 120 (upper dental chassis 120, [0036]), an analogous pair of connecting bars (elastic bands 190, [0039]), an upper moldable element 140 (reformable thermoplastic layer 140), [0036]) moldable to a user’s maxillary teeth ([0052]) and an upper shell that receives the upper moldable element (see Fig. 1 and annotated Fig 2 above; the reformable thermoplastic overmolded material in layers 130 and 140 couples to the layer of non-reformable material by virtue of a plurality of cavities within upper and lower chassis 110, 120, [0036]; receptacles of each chassis shown in annotated Fig.2 corresponding to teeth profile) and a lower moldable element 130 ([reformable thermoplastic layer 130], [0036]) moldable to a user’s mandibular teeth ([0052]) and a lower shell that receives the upper moldable element (see Fig. 1 and annotated Fig 2 above; the reformable thermoplastic overmolded material in layers 130 and 140 couples to the layer of non-reformable material by virtue of a plurality of cavities within upper and lower chassis 110, 120, [0036]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added an upper moldable element conformable to a plurality of maxillary teeth to be received by the upper shell receptacle of Smith, and a lower moldable element moldable to a user's mandibular teeth that is received by the lower shell of Smith as taught by Frantz, , in order to provide an improved mandibular adjustment device that allows for re-sizing of the device without having to provide a whole new device (Frantz,[0054]).
Claim 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Patent Publication 2017/0360595) in view of Frantz (U.S. Publication 2020/0197214) in further view of Vincent (US 2019/0388191).
Regarding claim 17, Smith in view of Frantz discloses the invention as described above.  
Smith/Frantz/Scheffel does not disclose a plurality of first connecting bars and a plurality of second connecting bars, the plurality of first 17connecting bars including first connecting bars of a plurality of different lengths, the plurality of second connecting bars including second connecting bars of the plurality of different lengths.
Vincent teaches an analogous mandibular advancement (Fig. 1) comprising an analogous upper shell 10 (bite tray 10 of the dental arch of the upper jaw, [0035]) and an analogous lower shell 11 (bite tray 11 of the dental arch of the lower jaw, [0035]) and an analogous pair of connecting bars 20 (connecting rods 20, [0036]), analogous brackets 30a, 30p (fixing devices, 30a, 30p, [0036]) a first end of each analogous connecting bar connected to an analogous upper bracket and a second end of each analogous connecting bar connected to an analogous lower bracket ([0036]), comprising a plurality of first connecting bars ([0041]) and a plurality of second connecting bars ([0041]), the plurality of first 17connecting bars including first connecting bars of a plurality of different lengths ([0041]), the plurality of second connecting bars including second connecting bars of the plurality of different lengths ([0041]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the mandibular advancement device of Smith in view of Frantz a plurality of first connecting bars and a plurality of second connecting bars, the plurality of first 17connecting bars including first connecting bars of a plurality of different lengths, 
Regarding claim 18, Smith in view of Frantz and in further view of Vincent discloses the invention as described above and further discloses the plurality of different lengths enables each first connecting bar and its corresponding second connecting bar to define a different anterior-posterior position of the upper shell and the lower shell from at least another first connecting bar of the plurality of first connecting bars and its corresponding at least another second connecting bar of the plurality of second connecting bars ([0041]; structure capable of this intended use).
Regarding claim 19, Smith discloses a method of fitting a mandibular advancement device 1 (intraoral orthosis 1; [0008]) to the user's mouth ([0043]-[0044]), comprising: selecting a pair of connecting bars 4 (retention straps 4, Fig. 1); retention straps 4 are custom fabricated [0045]; it follows that the retention straps are thus selected); inserting a first knob (ball head 11 [0056]-[0062], see annotated Fig. 2 below) 

    PNG
    media_image8.png
    493
    720
    media_image8.png
    Greyscale



at a first end of each connecting bar 4 (retention strap 4)  into a slot (see annotated Fig. 2 above which shows opening (slot) to pocket 17)  and a pocket 17 of a bracket 13 (retainer buttress 13; [0056]-[0057] of an upper shell 2 (maxilla retainer 2, Fig. 2) and inserting a second knob (ball head 11 [0056]-[0062], see annotated Fig. 2 above)  at a second end of each connecting bar (retention strap 4) into a slot (see annotated Fig. 2 above which shows opening (slot) to pocket 17) and a pocket 17 of a bracket 13 (retainer buttress 13) of a lower shell (mandibular retainer 3, Fig. 2), each connecting bar and slot capable of accommodating slight anterior-posterior movement of the mandible (ball 11 is part of connecting bar 4; ball 11 and connecting bar accommodated by slot 15 ([0062]); ball 11 is rotatably coupled into semi-spherical socket 17 
Smith fails to disclose molding an upper moldable element to a user’s maxillary teeth and the upper shell carrying the upper moldable element.
Frantz teaches an analogous method of fitting a mandibular advancement device 100 (dental appliance 100 in Fig. 1) the mandibular advancement device 100 having an analogous upper shell 120 (upper dental chassis 120, [0036]), an analogous pair of connecting bars (elastic bands 190, [0039]), an upper moldable element 140 (reformable thermoplastic layer 140), [0036]) and teaches molding an upper moldable element 140 to a user’s maxillary teeth ([0052]) and an upper shell carrying the upper moldable element (see Fig. 1 and annotated Fig 2 above; the reformable thermoplastic overmolded material in layers 130 and 140 couples to the layer of non-reformable material by virtue of a plurality of cavities within upper and lower chassis 110, 120, [0036]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added the step of molding an upper moldable element to a user’s maxillary teeth to the method of fitting of Smith and to have the upper shell carrying the upper moldable element in Smith, as taught by Frantz, in order to provide a way to re-size the mandibular adjustment device to a patient’s dentition without having to provide a whole new device (Frantz, [0054]).
Smith in view of Frantz discloses the invention as described above.

Frantz teaches an analogous mandibular adjustment device 100 (dental appliance 100 in Fig. 1) with an analogous lower shell 110 (lower dental chassis 110, [0036]), an analogous pair of connecting bars (elastic bands 190, [0039]), a lower moldable element 130 (reformable thermoplastic layer 130), [0036]  and molding a lower moldable element to a user’s mandibular teeth ([0020]),([0052]) and a lower shell carrying the lower moldable element (see Fig. 1 and annotated Fig 2 above; the reformable thermoplastic overmolded material in layers 130 and 140 couples to the layer of non-reformable material by virtue of a plurality of cavities within upper and lower chassis 110, 120, [0036]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added the step of molding a lower moldable element to a user’s mandibular teeth to the method of Smith in view of Frantz and to have the lower shell of Smith in view of Frantz  carrying the lower moldable element, as taught by Frantz, in order to provide a way to re-size the mandibular adjustment device to a patient’s dentition without having to provide a whole new device (Frantz, [0054]).
Smith in view of Frantz discloses the invention as described above. 
Smith in view  Frantz fails to disclose selecting a pair of connecting bars from a plurality of pairs of pre-made connecting bars of various lengths.
Vincent teaches an analogous method of fitting a mandibular advancement device to the user’s mouth ([0001]) comprising a pair of analogous connecting bars 20 (connecting rods 20, Fig. 1) and selecting a pair of analogous connecting bars 20  from a plurality of pre-made 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the method of fitting a mandibular advancement device to the user’s mouth of Smith in view of Frantz, a step of selecting a pair of connecting bars from a plurality of pairs of pre-made connecting bars of various lengths, as taught by Vincent, in order to provide an improved method of fitting a mandibular advancement device to the user’s mouth which adapts to different forward movements of one jaw relative to the other (Vincent, [0041]).
Smith in view of Frantz and in further view of Vincent discloses the invention as described above and further discloses a method performed by a user of fitting a mandibular advancement device to the user’s mouth (in one or more embodiments, the heat process is a boil and bite heat process wherein a patient inserts a heated dental appliance to form the first and second thermoplastic layers according to the dentition of the patient (Frantz, [0054]-[0055]).
Regarding claim 20, Smith in view of Frantz, and in further view of Vincent discloses the invention as described above and further discloses selecting the pair of connecting bars comprises selecting the pair of connecting bars to have a length that will place the upper shell and the lower shell at desired anterior-posterior positions relative to one another (Vincent, [0041]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786